     Case 3:17-cv-00813-JLS-RBM Document 129 Filed 02/03/21 PageID.788 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELLIOT SCOTT GRIZZLE,                               Case No.: 3:17-cv-00813-JLS-RBM
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANTS'
13    V.                                                  APPLICATION TO TAKE REMOTE
                                                          DEPOSITION OF PLAINTIFF ELLIOT
14     COUNTY OF SAN DIEGO, et al.,                       SCOTT GRIZZLE, AN
15                                    Defendants.         INCARCERATED PERSON

16
17                                                        [Doc. 128]
18
19          On February 2, 2021, Defendants County of San Diego, et al. (collectively
20    "Defendants") filed an·application for an order authorizing commencement of the witness
21    deposition of Plaintiff Elliot Scott Grizzle ("Plaintiff'), an inmate ("the Application").
22    (Doc. 128.) Plaintiff is in the custody of California Department of Corrections and
23    Rehabilitation at California State Prison, Sierra Conservation Center ("SCC"). (Id. at 1.)
24    The Application is submitted under Federal Rule of Civil Procedure 30(a)(2)(B) and
25    30(b)(4), which requires leave of court to depose a deponent confined in prison and to
26    conduct a deposition by remote means. (Id. at 2.) Plaintiff does not oppose the Application,
27    and the remote deposition is set to be scheduled after leave of court is granted and before
28    the March 12, 2021 discovery cutoff date. (Id. at 2-3.)

                                                      1
                                                                             . 3:17-cv-00813~JLS-RBM
     Case 3:17-cv-00813-JLS-RBM Document 129 Filed 02/03/21 PageID.789 Page 2 of 2



 1          Good cause appearing, the Application is GRANTED. Defendants may depose
 2    Plaintiff by remote means. However, given the ongoing COVID-19 pandemic, Defendants
 3    may only depose Plaintiff in accordance with the Federal Rules of Civil Procedure and the
 4    guidelines, rules, and regulations of the institution where Plaintiff is held in custody.
 5          IT IS SO ORDERED.
 6    DATE: FebruaryJ, 2021
 7
 8
 9

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 3:17-cv-00813-JLS-RBM
